Citation Nr: 1115925	
Decision Date: 04/22/11    Archive Date: 05/04/11

DOCKET NO.  09-49 681	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to compensation under the provisions of 38 U.S.C. § 1151 for a bladder disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Tiffany Sykes, Associate Counsel 



INTRODUCTION

The Veteran served on active duty from January 1956 to March 1963.

This appeal to the Board of Veterans' Appeals (Board) is from a September 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.  

In his December 2009 Substantive Appeal (on VA Form 9), the Veteran requested a videoconference hearing before a Veterans Law Judge of the Board.  38 C.F.R. § 20.700 (e) (2010).  However, in a letter since submitted in March 2011, he withdrew this hearing request - indicating he would be unable to attend the hearing because he is in hospice care.  38 C.F.R. § 20.704(d) (2010).

In an effort to try and expedite a decision, the Board has advanced this appeal on the docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).  Regrettably, though, because the claim requires further development before being decided, the Board has no option but to remand this claim to the RO via the Appeals Management Center (AMC) in Washington, DC.


REMAND

The Veteran contends that, following his May 2008 surgery at a VA medical center (VAMC) to remove a tumor on his bladder due to bladder cancer, he subsequently had to obtain emergency treatment at Jackson-Madison County General Hospital in September 2008.  In September 2008, his private physician, Dr. D.M., admitted the Veteran with a diagnosis of malignant neoplasm bladder and performed a partial cystectomy.  The Veteran now has no control over his bowl and bladder functions and is wheelchair bound.


When a Veteran suffers additional disability or death as the result of training, hospital care, medical or surgical treatment, compensated work therapy, or an examination furnished by VA, disability compensation shall be awarded in the same manner as if such additional disability or death were service-connected.  38 U.S.C.A. § 1151 (West 2002 & Supp. 2010); 38 C.F.R. § 3.361 (2010).  This statute and regulation indicate a showing of carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault is necessary for entitlement to compensation for claims, as here, filed on or after October 1, 1997.

To establish causation, the evidence must show that VA's hospital care, medical or surgical treatment, or examination resulted in additional disability or death.  Merely showing that a Veteran received care, treatment, or examination and that a Veteran has an additional disability or died does not establish cause.  38 C.F.R. § 3.361(c)(1).

Such VA treatment cannot cause the continuance or natural progress of a disease or injury for which such care was furnished, unless VA's failure to timely diagnose and properly treat the disease or injury proximately caused the continuance or natural progress.  38 C.F.R. § 3.361(c)(2).

In addition to a showing of additional disability or death, there must be evidence showing either that VA failed to exercise the degree of care that would be expected of a reasonable health care provider, or that VA furnished treatment without the informed consent of a Veteran and his representative, in compliance with 38 C.F.R. § 17.32 (2010).

The proximate cause of the additional disability or death must also be an event not reasonably foreseeable.  Reasonable forseeability is to be determined in each case, based on what a reasonable health care provider would have foreseen.  The event need not be completely unforeseeable or unimaginable but must be one that a reasonable health care provider would not have considered to be an ordinary risk of the treatment provided.  38 C.F.R. § 3.361(d)(2).  In determining whether an event was reasonably foreseeable, VA will consider whether the risk of that event was the type of risk that a reasonable health care provider would have disclosed in connection with the informed consent procedures of 38 C.F.R. § 17.32.

VA's duty to assist includes a duty to provide a medical examination or obtain a medical opinion where it is deemed necessary to make a decision on a claim.  38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) (2010); Robinette v. Brown, 8 Vet. App. 69 (1995).  The Board cannot make these necessary determinations based on the existing medical and other evidence in the file, requiring that the Board obtain an opinion on these determinative issues.

Accordingly, the claim is REMANDED for the following additional development and consideration:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  Expedited handling is requested.)

1.  Since the Veteran is in hospice care and, thus, presumably cannot undergo a VA compensation examination, refer the claims file instead to an appropriate VA physician so that he or she may provide an opinion responding to the following questions:

(a) Does the Veteran have additional disability related to the VA treatment, including surgery, he received in May 2008?  If so, what specifically is this additional disability?  Specify a diagnosis.

(b) If he has additional disability, is it the result of carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of VA in furnishing that hospital care or medical or surgical treatment in May 2008?


(c) Was the Veteran's subsequent cystectomy at 
Jackson-Madison County General Hospital in September 2008 the result of carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of VA in furnishing the hospital care or medical or surgical treatment earlier that year in May 2008?

In other words, was this additional treatment at this other hospital the continuance or natural progression of a disease or injury proximately caused by VA's failure to timely diagnose and properly treat the bladder disorder earlier that year?

(d) Did VA fail to exercise the degree of care that would be expected of a reasonable health care provider?

(e) Was the proximate cause of the Veteran's September 2008 cystectomy, or additional disability related to his bladder disorder, an event not reasonably foreseeable?

To facilitate making these important determinations, the claims file, including a complete copy of this remand, must be made available to the physician designated to provide this comment for consideration of the pertinent medical and other history.

It is most essential, however, that the designee discuss the medical rationale of all opinions expressed, if necessary citing to specific evidence in the file.


2.  Then readjudicate this claim in light of the additional evidence.  If this claim is not granted to the Veteran's satisfaction, send and his representative a supplemental statement of the case (SSOC) and give them an opportunity to submit additional evidence and/or argument in response before returning the file to the Board for further appellate consideration of this claim.

The Veteran has the right to submit additional evidence and argument concerning the claim the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
KEITH W. ALLEN 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).



